--------------------------------------------------------------------------------

 
Exhibit 10.1
 

 
DEVELOPMENT, PURCHASE AND LICENSE AGREEMENT FOR
HYDROGEN SENSOR PRODUCTS AND RELATED SERVICES
 
This Development, Purchase and License Agreement (“Agreement”) is made by and
between Nano-Proprietary, Inc. (“NPI”) and its wholly-owned subsidiary Applied
Nanotech, Inc. (“ANI”) with offices located at 3006 Longhorn Blvd., Suite 107,
Austin, Texas 78758, and Kelman, Ltd. (“Kelman”), a UK Limited Company with
offices located at Lissue Industrial Estate East, Lissue Road, Lisburn, BT28 2RB
N. Ireland UK (collectively “the parties”).
 
R E C I T A L S:
 
WHEREAS, ANI and NPI have developed certain hydrogen sensor technology as
hereafter defined; and
 
WHEREAS, Kelman desires: (a) to purchase such hydrogen sensors developed by ANI
to be used and incorporated in certain of Kelman’s products, and (b) to take a
license from ANI and NPI for their hydrogen sensor technology for certain
applications and under certain limitations as hereinafter defined; and
 
WHEREAS, the parties desire to accomplish the foregoing in certain phases and
under certain time constraints and conditions set forth more specifically herein
below.
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency is hereby
acknowledged, the parties agree as follows:
 
I.   Definitions
 
1.1.       “Effective Date” means July 6, 2005.
 
1.2       “ANI Hydrogen Sensor” means a variable-range hydrogen sensor comprised
of one or more fabricated palladium-silver nanowires and/or nanobumps on a
suitable substrate with the performance defined in Appendix 1.


1.3       “Hydrogen Sensor Product” means any product, including but not limited
to software, which incorporates the use of the ANI Hydrogen Sensor.


1.4       “Hydrogen Sensor Technology” means certain proprietary technology and
know-how and improvements and enhancements developed, licensed, and/or owned by
NPI and/or ANI related to the manufacture and use of Hydrogen Sensors, which
includes, but is not limited to, the inventions disclosed in U.S. Patent
Application Publication No. 2004 / 0070006A1, published April 15,

- 1 -

--------------------------------------------------------------------------------



2004 under U.S. Patent Application No. 10 / 651,220 filed August 28, 2003 (the
“Application”), and any other applications, continuations and foreign
counterparts that may issue claiming in whole or in part the priority date of
the Application, as well as all other confidential and proprietary information
and know-how related to the design, manufacture and use of Hydrogen Sensors
which has been provided or may be provided by NPI and/or ANI to Kelman over the
course of their relationship.


1.5       “Territory” means the World.
 
1.6       “Technical Field” means any instrumentation using in whole or in part
the ANI Hydrogen Sensor for the measurement of the content of hydrogen in
insulated fluids for power transformers.
 
1.7       “Gross Selling Price” means at least the fair market value of the
Hydrogen Sensor Products, that is, the selling price which would result from an
unaffiliated end-user of the completed product in an arm’s length sale of a
substantially identical product in the same country, in the same quantity and at
the same time subject to the same royalty.
 
1.8       “Sales Price” means the Gross Selling Price for the Hydrogen Sensor
Products, less accepted returns from customers, excise, sales or use taxes,
customs duties and consular fees, and transportation and insurance costs.
 
1.9       “Entity” shall mean any natural person, legal entity, partnership,
limited partnership, corporation and all other forms of organization or
association, as well as any parent, subsidiary or affiliate of the same.
 


II.     Not Used
 
2.1       Not Used
 


III.    Purchase Phase and Agreement
 
3.       Purchase of Sensors


Kelman shall purchase Hydrogen Sensors from ANI under the terms set forth
herein. If, during the term of this agreement, Kelman determines that it wishes
to manufacture the sensors itself, ANI will provide training and expertise at
cost to assist Kelman in the set-up and an initial operation of a plant to
manufacture the sensor for Kelman’s use. In this event, prior to the
commencement of training, ANI and Kelman will develop a plan to minimize
training costs and quantify the amount.

- 2 -

--------------------------------------------------------------------------------







 
4.       Obligations to Purchase
 
A.       From July 1, 2005 until June 30, 2006 and for an “Extended Exclusivity
Period” (as defined in Section 7.2.D. herein below), subject to earlier
termination of this Agreement as provided herein, Kelman shall purchase Hydrogen
Sensors solely from ANI for use in the Insulprobe product, and shall not
purchase any product that detects hydrogen from any other source or supplier for
this product. During such periods, ANI may not sell Hydrogen Sensors or license
Hydrogen Sensor Technology to a company other than Kelman within the Technical
Field.
 
B.       In the event: (a) Kelman chooses not to extend the exclusivity of this
Agreement for a period of time beyond June 30, 2006 under Section 7.2.D.; then
in such event Kelman may purchase or acquire from a source or supplier other
than ANI a product that detects hydrogen so long as such product does not use or
involve Hydrogen Sensor Technology or an ANI Hydrogen Sensor. In such event, ANI
and NPI may sell Hydrogen Sensors to and/or license Hydrogen Sensor Technology
to Entities other than Kelman whether inside or outside the Technical Field. At
such points the license becomes non-exclusive as per Section 7.1.B.


5.        Price and Discounts


A.       Pricing for the Hydrogen Sensors will be as follows:
 
I.
10 to 49 units -
$250 per unit
II.
50 to 99 units -
$200 per unit
III.
100 to 499 units -
$150 per unit
IV.
500 and greater -
$100 per unit

 
 
B.       The price break levels are calculated based upon the total number of
units sold to Kelman per order and include all varieties of Hydrogen Sensors
sold by ANI to Kelman.
 
C.       The parties agree that neither of them is required to take any action
in the future with respect to any product other than the Hydrogen Sensors as is
specifically required herein. However, in the event the parties agree in the
future to develop, manufacture, sell or buy other products with, for, by or
between one another, pricing will be negotiated at such time on terms of which
the parties can mutually agree in writing

- 3 -

--------------------------------------------------------------------------------







6.       Ordering, Delivery and Shipment
 
A.       All orders shall be in writing and specify: the number of Hydrogen
Sensors to be purchased; the purchase price; the requested ship date; and if
applicable, state the appropriate tax exemption certificate number. Any
production order of Hydrogen Sensors shall be for an amount not less than ten
(10) units.
 
B.       Shipments of Hydrogen Sensors purchased by Kelman pursuant to this
Agreement shall be made F.O.B. Kelman’s place of business in Lisburn, N.
Ireland, UK. Kelman shall take title to the Hydrogen Sensors at the F.O.B. point
and all risks of loss and expenses in connection with the Hydrogen Sensors shall
thereafter be the responsibility of Kelman.
 
C.       The Hydrogen Sensors shall be deemed accepted by Kelman upon its
receipt of the Hydrogen Sensors either at its place of business in Lisburn, N.
Ireland, UK, or at such earlier time that Kelman takes delivery of the Hydrogen
Sensors at ANI’s place of business. Kelman shall have thirty (30) business days
after receipt to inspect and test the Hydrogen Sensors. Kelman shall inspect
these sensors using a testing system substantially equivalent to the system
installed at ANI’s facilities using personnel trained to follow the testing
procedures set forth by ANI. Any sensors not tested in the 30 day period will be
deemed acceptable. If Kelman discovers any defect in any of the Hydrogen Sensors
within such 30-day period, it shall notify ANI of such defect(s) in writing (by
mail or fax) during such 30-day period. ANI will have the option of replacing
any defective sensors or issuing Kelman a credit or refund for the purchase
price of such defective Hydrogen Sensors. Kelman shall make such defective
Hydrogen Sensors ready for shipment back to ANI at Kelman’s offices in Lisburn,
UK. ANI shall bear the expense and risk of loss associated with the return of
said defective Hydrogen Sensors.


D.       ANI shall deliver to Kelman an invoice for each order at such time that
the Hydrogen Sensors covered by the order are shipped. Payment shall be made by
Kelman within thirty (30) business days from the date of receipt of the invoice.


7.         License and Royalties


7.1       License


In connection solely with Kelman’s purchase of the ANI Hydrogen Sensor, ANI and
NPI shall be deemed to have granted to Kelman a license as follows:


A.       NPI and ANI grant to Kelman a limited, exclusive, non-transferable
license to the Hydrogen Sensor Technology solely for use in the Technical Field,
solely to the extent set forth in this section 7.1, and solely for the time
period July 1, 2005 to June 30, 2006, except as otherwise provided in Section
7.2.D. below.
 

- 4 -

--------------------------------------------------------------------------------





 
B.       NPI and ANI grant to Kelman a limited, non-exclusive, non-transferable
license to the Hydrogen Sensor Technology solely for use in the Technical Field,
solely to the extent set forth in this section 7.1, and solely for the time
period from July 1, 2005 until this Agreement is terminated, except as otherwise
provided in Sections 4 and 7.2.D. below.


C.       The license granted herein gives Kelman the right to (1) make, have
made, use and sell Hydrogen Sensor Products to Kelman’s end-user customers in
the normal course of business for use in the Technical Field; and (2) convey to,
with respect to any Hydrogen Sensor Product sold, leased or otherwise disposed
of by Kelman for use in the Technical Field, rights to use and re-sell such
Hydrogen Sensor Product in the Technical Field as sold, leased or otherwise
disposed of by Kelman.


D.       Kelman shall not have any rights under this license to make, have made,
use, lease, sell, or export Hydrogen Sensor Products for any application outside
of the Technical Field.
 
E.       Kelman shall have no right to sell Hydrogen Sensors to any Entity, and
Kelman shall have no right to make, use, sell, lease, export, or otherwise use
Hydrogen Sensors or Hydrogen Sensor Technology except as Kelman is permitted to
so use Hydrogen Sensors and Hydrogen Sensor Technology in connection with
Hydrogen Sensor Products as authorized in this Agreement.
 
F.       Kelman acknowledges that the Hydrogen Sensor Technology is proprietary
to ANI and that, except for the rights and licenses expressly granted hereunder,
ANI retains all right, title, and interest therein.
 
G.       Kelman agrees that this Agreement does not grant any right or license,
under any other intellectual property of ANI or otherwise, except as expressly
provided herein, and no other right or license is to be implied by or inferred
from any provision of this Agreement or the conduct of the parties hereunder.
 
H.       The parties acknowledge that any know-how, trade secrets, patents,
copyrights, or other intellectual property rights developed by Kelman without
any participation by ANI pertaining to the Hydrogen Sensor Technology shall
belong solely to and remain the property of Kelman. The parties acknowledge that
any know-how, trade secrets, patents, copyrights, or other intellectual property
rights developed by ANI without any participation by Kelman pertaining to the
Hydrogen Sensor Technology shall belong solely to and remain the property of
ANI. Any know-how, trade secrets, patents, copyrights, or other intellectual
property rights developed jointly by the parties shall be jointly owned by
Kelman and ANI.
 

- 5 -

--------------------------------------------------------------------------------





 
I.       All licenses granted herein shall continue until this Agreement is
terminated as provided herein.


7.2       Royalty
 
For each and every Hydrogen Sensor Product sold or otherwise disposed of by
Kelman to the extent permitted herein, Kelman shall pay to ANI the following
royalty:
 
A.       Ten percent (10%) royalty on the Sales Price for each and every
Hydrogen Sensor Product sold or otherwise disposed of by Kelman, with the
exception of Hydrogen sensors used for initial in-house testing and beta field
trials. Sensors to be used for initial in-house testing and beta field trials
shall be identified at the time of order by Kelman. If sensors from this order
remain after completion of such in-house testing or beta field trials, and such
sensors are used in products, royalties shall be due on these sensors in
accordance with the terms of the agreement. This ten percent (10%) royalty shall
in no way be reduced, offset, or otherwise affected by the payment required
pursuant to Section 5; that is, the amounts paid by Kelman to ANI for Kelman’s
purchase of Hydrogen Sensors from ANI. Nor shall the purchase price in Section 5
in any way be reduced, offset, or otherwise affected by the ten percent (10%)
royalty in this section; and
 
B.      From July 1, 2005 to June 30, 2006, Kelman shall pay royalties as
follows:
 
At the end of each calendar quarter, Kelman shall pay royalties due on all
products shipped by Kelman during the calendar quarter. Such payment is due
within 30 days of the end of the calendar quarter, however Kelman shall notify
ANI within 10 days of the end of each month, the amount of royalty due for that
month that will be paid at the end of the quarter.
 
C.        No credit against future royalties shall be given for any amount paid
prior to the effective date of this agreement.


D.       Kelman shall have the right, at its sole discretion, to extend the
exclusivity of the license granted by NPI and ANI to a period of time longer
than that set forth in 7.I.A.; i.e, July 1, 2005 to June 30, 2006) (the
“Extended Exclusivity Period”) by:


(a)       providing written notice to ANI and NPI (the “Extended Exclusivity
Notice”) no later than the following dates; and


(b)       making the following payment for the corresponding time period
(“Extended Exclusivity Payment”):

- 6 -

--------------------------------------------------------------------------------







Extended Exclusivity
Period
Extended Exclusivity
Notice Date
Extended Exclusivity
Payment
7/01/06 - 06/30/07
03/03/06
$1,000,000
7/01/07 - 06/30/08
03/03/07
$1,500,000
7/01/08 - 06/30/09
03/03/08
$2,000,000



Each Extended Exclusivity Payment will be paid at the time of notification as
set forth in Section 7.2B. The full amount of the Extended Exclusivity Payment
shall be due and payable regardless of whether the Agreement is terminated after
the occurrence of the Extended Exclusivity Notice and the Extended Exclusivity
Notice Date.


E.       It is understood between the parties that during any Extended
Exclusivity Period, as contemplated by this Section 7, the exclusivity provision
in Section 4 shall apply as applicable and described in Section 4.
 
F.       If, as of a date 12 months after the date of an order by Kelman, any
sensors from an order have not been shipped as part of a product by Kelman and a
royalty paid to ANI on such sensors, an additional royalty shall be paid by
Kelman as follows. With the end of the quarter payment that is due immediately
after sensors from a specific order have been on hand for 12 months, Kelman
shall pay an additional royalty payment equal to the amount of royalty which
would have been due on the unsold sensors. The amount of additional royalties
due will be based on the average royalty rate for the units shipped. For
example, if 400 units from an order of 500 sensors are shipped with an average
royalty of $400 per unit shipped and 100 sensors were purchased but not part of
shipped units, than royalties will be due on an additional 100 units at the
average rate of $400. If Kelman pays additional royalties on sensors that have
not been shipped by Kelman as part of a product, then no royalty will be due on
such sensors if they are subsequently shipped as part of a product.
 

- 7 -

--------------------------------------------------------------------------------





7.3       Accrual of Royalties
 
The royalty in Section 7.2.A. shall accrue on each and every Hydrogen Sensor
Product sold or otherwise disposed of by Kelman. Obligations to pay accrued
royalties shall survive termination of this Agreement. “Disposed of” means (1)
Hydrogen Sensor Products not sold but delivered (except warranty replacements or
out of warranty spare parts for repairs) by Kelman or by any other Entity for
Kelman, regardless of the basis for compensation, if any. Whether or not
Hydrogen Sensors are used in connection with Hydrogen Sensor Products and
whether or not Hydrogen Sensor Products are sold or otherwise disposed of as set
forth in this Agreement, the royalty to be paid by Kelman to ANI shall be based
on the Sales Price for such Hydrogen Sensor Products sold or otherwise disposed
of.
 
7.4       Payment of Royalties
 
The Royalty payments of Section 7.2.A. are due quarterly, however to the extent
that the minimum payments to maintain exclusivity have been made by Kelman, no
quarterly payments will be required until the royalties based on actual
shipments exceed the minimum payment made for the period. Reports shall be
furnished to ANI monthly, no later than ten (10) days following the end of each
monthly period as set forth in Section 13.2.
 
7.5       Taxes
 
Kelman shall be solely responsible for any applicable sales or use or other like
taxes based upon or measured by the royalty paid by Kelman to ANI.
 
7.6       Nonpayment
 
If Kelman fails to pay any past-due amount payable under this Agreement
(including interest thereon), then, in addition to all other rights and remedies
that ANI may have at law or in equity, ANI shall, in its sole discretion, have
the right to terminate this Agreement but only after a 15-day written notice to
that effect has been sent to Kelman.


8.       Obligations and Restrictions of Kelman


8.1     Restriction of Rights


Kelman shall make, have made, use, lease, or sell Hydrogen Sensor Products only
for use only in the Technical Field, and as otherwise permitted and restricted
herein. This Agreement shall not be construed to grant to Kelman any license or
any other rights in NPI’s and/or ANI’s patents, trademarks, copyrights, trade
secrets, proprietary technology or know-how, or any other intellectual property
rights, except as expressly stated herein.

- 8 -

--------------------------------------------------------------------------------





8.2       Marking


Kelman shall mark each Hydrogen Sensor or Hydrogen Sensor Product used, sold or
otherwise disposed of under the authority of this Agreement with the patent
numbers mutually agreed upon in accordance with 35 U.S.C. § 287.


9.       Obligations and Restrictions of ANI
 
NPI and ANI shall have the right to license the Hydrogen Sensor Technology to
Entities other than Kelman for use outside of the Technical Field for any time
period.


10.0     Limitation of Warranty


ANI shall warrant that the performance of the ANI Hydrogen Sensor shall meet or
exceed the specifications in Appendix 1. As set forth in Section 6C, Kelman
shall have 30 days to determine that the ANI Hydrogen Sensor meets such
specifications.


10.1     Novelty


NPI and ANI do not warrant the novelty of the Hydrogen Sensor Technology.
 
10.2     Exclusions
 
A.       NPI and ANI shall not be responsible for any obsolescence of the
Hydrogen Sensor Technology that may result from changes in Kelman’s
requirements.
 
B.       Kelman shall not withhold the payment of any royalty, nor use as a
ground for termination of this Agreement, that the Hydrogen Sensor Technology is
obsolete, that Kelman has made alterations or improvements to the Hydrogen
Sensor Technology, that Kelman has made alterations or improvements to the
Hydrogen Sensors, that Kelman has made alterations or improvements to the
Hydrogen Sensor Products, or that Kelman is offering a “next generation” of the
Hydrogen Sensors or Hydrogen Sensor Products.
 
C.       Kelman expressly acknowledges that its royalty obligations extend to
any use, sale or disposition of any Hydrogen Sensor Products in the Technical
Field.
 
D.       Except as may be otherwise provided for herein in this Agreement, ANI
shall not be responsible to Kelman for any causes of action asserted by third
parties resulting from any use or sale of Hydrogen Sensors or Hydrogen Sensor
Products made, used, or sold by Kelman under the terms of this Agreement.
 

- 9 -

--------------------------------------------------------------------------------





 
10.3     Disclaimer
 
A.       Except as expressly provided for herein, NPI AND ANI DISCLAIM ANY AND
ALL PROMISES, REPRESENTATIONS, AND/OR WARRANTIES WITH RESPECT TO HYDROGEN
SENSORS OR HYDROGEN SENSOR PRODUCTS MADE, USED, OR SOLD BY KELMAN UNDER THE
TERMS OF THIS AGREEMENT, INCLUDING THEIR CONDITION, THEIR CONFORMITY TO ANY
REPRESENTATION OR DESCRIPTION, THE EXISTENCE OF ANY LATENT OR PATENT DEFECTS,
ANY NEGLIGENCE, THEIR MERCHANTABILITY, AND/OR THEIR FITNESS FOR A PARTICULAR
PURPOSE OR USE.
 
B.       Except as expressly provided herein, ANI licenses and sells the
Hydrogen Sensors on an "AS IS" basis. NPI and ANI MAKE AND KELMAN RECEIVES NO
WARRANTIES OR CONDITIONS, EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT
LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE AND THEIR EQUIVALENCE UNDER THE LAWS OF ANY JURISDICTION,
REGARDING THE HYDROGEN SENSORS AND/OR THE HYDROGEN SENSOR TECHNOLOGY.


C.       Except in a case of fraud or an intentional tort, IN NO EVENT SHALL NPI
OR ANI BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT, OR SPECIAL
DAMAGES, INCLUDING (WITHOUT LIMITATION) DAMAGES FOR LOSS OF REVENUE, LOST
PROFITS, COST OF CAPITAL, CLAIMS OF CUSTOMERS FOR SERVICE INTERRUPTIONS OR
FAILURE OF SUPPLY.
 
10.4     Cumulative Liability
 
A.       ANI warrants that the hydrogen sensors shall be free from defects in
materials and workmanship for a period of one (1) year following date of
shipment. Except in a case of fraud or an intentional tort, ANI’S AND NPI’S
CUMULATIVE AND SOLE LIABILITY AND OBLIGATION WITH RESPECT TO BREACH OF THIS
WARRANTY, INCLUDING ANY CAUSE OF ACTION SOUNDING IN CONTRACT, TORT, OR OTHERWISE
IS, AT THE SOLE DISCRETION OF ANI, TO EITHER REPLACE THE DEFECTIVE HYDROGEN
SENSORS OR REFUND OR CREDIT THE PURCHASE PRICE OF THE DEFECTIVE HYDROGEN
SENSORS. This section is intended to apply to sensors in use and does not
supercede the provisions of Section 6C.
 
B.       ANI AGREES TO ASSIGN TO KELMAN ALL MANUFACTURER’S WARRANTIES APPLICABLE
TO THE HYDROGEN SENSORS.

- 10 -

--------------------------------------------------------------------------------





11.         Indemnification


11.1       Indemnification Related to Infringement


A.       Except as expressly provided herein, NPI and ANI make no
representations or warranties concerning the make-up or quality of any Hydrogen
Sensors or Hydrogen Sensor Products made, used, sold, or otherwise disposed of
by Kelman, including but not limited to any representations or warranties that
such products infringe or do not infringe any intellectual property rights of
any third parties.
 
B.       ANI agrees to indemnify and hold harmless Kelman from any and all
claims that may be instituted against Kelman for any alleged infringement of any
United States patent that is related to Hydrogen Sensors as provided to Kelman
by ANI, provided that: (1) such alleged infringement consists only of the use of
Hydrogen Sensors in the manner per which the Hydrogen Sensors were designed, and
does not relate to any modification or alteration of Hydrogen Sensors by Kelman;
(2) Kelman gives ANI immediate notice of any such claim or suit; and (3) Kelman
provides ANI with the information and assistance reasonably necessary for the
defense of any such claim or suit.


C.       In support of the indemnification provided to Kelman by ANI in Section
11.C., ANI shall have the right at its option and expense to: (i) procure for
Kelman the right to continue using, marketing, leasing, or selling the Hydrogen
Sensors; (ii) replace the same with non-infringing Hydrogen Sensors that are
substantially equivalent in functionality and performance; or (iii) modify the
Hydrogen Sensors so that they become non-infringing yet remain substantially
equivalent in functionality and performance. If one of the foregoing
alternatives is not reasonably available in ANI’s judgment, Kelman shall, on one
month’s written notice from ANI, return or destroy all Hydrogen Sensors, upon
which ANI shall return the purchase price paid by Kelman under this Agreement
for the returned Hydrogen Sensors.


D.       With the exception of claims described in Paragraph B above, Kelman
agrees to indemnify and hold harmless ANI from any and all claims that may be
instituted against ANI arising out of the sale, lease, sublicense or use of the
Hydrogen Sensors by Kelman.


11.2     Exclusion for Unauthorized Actions
 
NPI and ANI shall have no liability under any provision of this Agreement with
respect to any performance problem, claim of infringement, or other matter to
the extent that such problem, claim, or other matter is caused by or
substantially contributed to by any unauthorized action or breach of this
Agreement by Kelman.

- 11 -

--------------------------------------------------------------------------------







12.       Confidentiality


12.1     Confidential Information


Prior to the Effective Date of this Agreement, ANI and Kelman entered into a
confidentiality agreement entitled “Mutual Non-Disclosure Agreement”
(hereinafter “Confidentiality Agreement”), a copy of which is attached hereto as
Exhibit “A” and incorporated by reference. ANI and Kelman agree that all terms
of the Confidentiality Agreement shall continue in force and effect with respect
to all dealings of the parties to this Agreement and shall survive the
termination of this Agreement.


The parties acknowledge that this agreement is a material agreement ( as defined
by the U.S. Securities and Exchange Commission) for NPI and that NPI will have
to file a copy of this agreement as an exhibit to Form 8K within 4 business days
of signing this agreement and that such document will become a matter of public
record.


If any party to this agreement issues a press release related to this agreement,
the other party has the right to review and approve such press release prior to
its release


13.       Records


13.1     Kelman’s Records


Kelman shall keep true and accurate records, files and books of account
containing all the data reasonably required for the full computation and
verification of the quantity, gross selling price data, gross revenue, and sales
price data for Hydrogen Sensor Products used, sold or otherwise disposed of by
Kelman as permitted and restricted herein. Following seven (7) days prior
written notice to Kelman, any certified accountant appointed by ANI (provided,
however, that ANI will first make a good faith effort to choose a certified
accountant acceptable to both ANI and Kelman, although ANI’s decision will
ultimately control if such agreement cannot be reached) shall be given access to
such records, files and books during usual business hours; provided, however,
that such inspection shall be at ANI’s expense but shall not occur more often
than once every six (6) months. If the audit results indicate that Kelman has
underpaid ANI by ten percent (10%) or more in royalty fees under this Agreement,
then Kelman shall remit to ANI the amount underpaid plus the cost of the
examination and audit that led to the discovery that Kelman had underpaid ANI
within ten (10) business days of receiving the results of the audit. If the
audit results indicate that Kelman has underpaid ANI by ten percent (10%) or
more in royalty fees under this Agreement, the amount underpaid shall be subject
to a one-and-a-half percent (1.5%) per month late payment charge or such lesser
maximum amount as may be allowed under Texas law.

- 12 -

--------------------------------------------------------------------------------





13.2     Kelman’s Reports
 
Each month, within ten (10) days after the end of the previous month during the
continuance of this Agreement, Kelman shall render written reports stating in
each such report the quantities of all Hydrogen Sensors used and gross selling
price data, gross revenue data and sales price data of all Hydrogen Sensor
Products sold or otherwise disposed of (as permitted and restricted herein)
during the proceeding month.
 
13.3     Terminal Report
 
If this Agreement is for any reason terminated before all payments herein
provided for have been made, Kelman shall immediately submit a terminal report
and Kelman shall pay to ANI any remaining unpaid balance even though the due
date as provided in Section 5.4 has not been reached.


14.         Termination


14.1       Termination


In the event that Kelman elects not to maintain the exclusivity of this
agreement and during the period of non-exclusivity fails to maintain certain
predefined minimum royalties, this Agreement is terminable by NPI and/or ANI by
giving written notice to Kelman.


14.2       Survival
 
Articles I and IV, and Sections 7.2 - 7.6, 10.1 - 10.4, 11.1 - 11.2, 12.1, 13.3,
and 14.2 shall survive termination of this Agreement.




IV.    Miscellaneous
 
15.1       Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the state of Texas, without reference to conflict of law principles.
 
15.2       Jurisdiction and Venue
 
Exclusive jurisdiction and venue for all disputes arising under this Agreement
shall be with the state or federal courts located in Travis County, Texas, and
the parties expressly submit themselves to the personal jurisdiction of such
courts.

- 13 -

--------------------------------------------------------------------------------







15.3      Severability
 
If any provision of this Agreement shall be held illegal, invalid or
unenforceable by a court of competent jurisdiction, that provision shall be
deleted and the remainder of this Agreement shall remain in full force and
effect.
 
15.4       Integration
 
This Agreement sets forth the entire agreement and understanding between the
parties as to the subject matter hereof and merges all prior discussions between
them.
 
15.5       Alteration
 
A provision of this Agreement may be altered only by a writing signed by
authorized persons of all Parties.
 
15.6       Notice
 
All notices and communications to be given by each party to the other shall be
in writing and addressed respectively to the parties at the following addresses:
 
To NPI and ANI:
To Kelman:
Dr. Zvi Yaniv
 
APPLIED NANOTECH, INC.
KELMAN, Ltd.
3006 Longhorn Blvd., Suite 107
Lissue Industrial Estate East
275 Technology Circle
Lissue Road
Austin, Texas 78758
Lisburn, BT28 2RB
 
N. Ireland, UK



15.7        Relationship of Parties
 
Nothing in this Agreement shall be construed to constitute or appoint either
party as the agent, partner or representative of the other party for any purpose
whatsoever, or to grant to either party any rights or authority to assume or
create any obligation or responsibility, express or implied, for or on behalf of
or in the name of the other, or to bind the other in any way or manner
whatsoever.


15.8       Headings
 
The headings in this Agreement are for purposes of convenience and reference
only and are not intended to affect the meaning or interpretation of this
Agreement.
 

- 14 -

--------------------------------------------------------------------------------





 
15.9       Counterparts
 
This Agreement may be executed in duplicate and either copy or both copies are
considered originals.
 
15.10       No Bias
 
This Agreement shall be interpreted as written and negotiated jointly by the
parties. It shall not be strictly construed against either party, regardless of
the actual drafter of the Agreement.
 
15.11       Force Majeure
 
If ANI is unable to perform its obligations under this Agreement due to
circumstances beyond its reasonable control (including without limitation, acts
of nature, acts of government, labor disputes, delays in transportation, and
delays in delivery or inability to deliver by ANI’s suppliers), such obligations
shall be suspended so long as those circumstances persist, provided that ANI
notifies Kelman promptly of the delay and its causes and uses commercially
reasonable efforts to recommence performance without delay.
 
15.12       Export Controls
 
Kelman shall comply with all relevant U.S. export laws and regulations and will
obtain all required export licenses prior to exporting or re-exporting Hydrogen
Sensor Products. ANI does not represent to Kelman that an export license shall
not be required nor that, if required, it shall be issued. Kelman assumes all
responsibility for their exports or re-exports of Hydrogen Sensor Products.
 
15.13       Assignments and Sublicenses


(a)       Except with respect to Entities affiliated with, controlled by, or
under the control of Kelman, this Agreement may not be assigned by Kelman
without the prior written consent of ANI.


(b)       Except with respect to Entities affiliated with, controlled by, or
under common control of ANI, this Agreement may not be assigned by ANI without
the prior written consent of Kelman.


(c)       No acquisition of either Kelman or ANI by another entity (whether by
merger, stock transfer, asset transfer, or otherwise) shall constitute a basis
for the acquired party to avoid the performance of its obligations under this
Agreement.


(d)       Kelman shall not grant any sublicenses concerning any of the rights or
obligations set forth in this Agreement without the prior written consent of
ANI.

- 15 -

--------------------------------------------------------------------------------





15.14       Successors and Assigns


This Agreement shall be binding on the parties hereto and their respective
representatives, successors and assigns.
 
15.15       Related Companies
 
Any reference to Kelman herein shall mean only Kelman, and shall not mean or
include any parent, subsidiary, or affiliate of Kelman, or other company,
organization, or association related to Kelman.
 
15.16       U.S. Dollars
 
All monetary references herein are to U.S. Dollars, and payments required herein
shall be made in U.S. Dollars.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
authorized persons on the respective dates hereinafter set forth.




APPLIED NANOTECH, INC.
 
KELMAN, LTD.
 
/s/ Marc W. Eller /s/ J. Cunningham

--------------------------------------------------------------------------------

Name: Marc W. Eller

--------------------------------------------------------------------------------

Name: J. Cunningham
Title: Chairman
Title: Managing Director
Date: July 8, 2005
Date: 6 July, 2005

 
 
NANO-PROPRIETARY, INC.
 
/s/ Marc W. Eller

--------------------------------------------------------------------------------

 Name: Marc W. Eller
Title: Chief Executive Officer
Date: July 8, 2005
 
 
 
 
- 16 -